
	
		I
		112th CONGRESS
		1st Session
		H. R. 1235
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide a Federal regulatory moratorium, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation Moratorium Act of
			 2011.
		2.Federal
			 regulatory moratoriumExcept
			 as provided in section 3, no department or agency of the United States shall
			 put into force any rule until January 31, 2013.
		3.Exceptions to
			 moratoriumSection 2 does not
			 apply in the case of a rule excepted by section 553(a) from the requirements of
			 that section or for which notice of proposed rulemaking is not required under
			 subsection 553(b).
		
